Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 8/13/2021 in which no claims have been amended. Claim 6 is cancelled. Currently claims 1-5 are pending for examination in this application. 

Affidavit
The declaration under 37 CFR 1.132 filed 8/13/2021 is insufficient to overcome the rejection of claim 1. The affidavit states that polyoxymethylene is just one of hundreds of plastics listed in Boeck. However, as set forth in MPEP 2131.02 when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Boeck explicitly lists polyoxymethylene in [0212]. The affidavit states that there are unexpected/surprising results of a polyoxymethylene mesh. The affidavit compares polyoxymethylene to ABS, however, the prior art explicitly discloses polyoxymethylene. An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Item 25 in the affidavit states that neither Boeck nor Bhide disclose a mesh part placed in the dispenser flow channel between the medicament holder and the mouthpiece, wherein the mesh is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhide (WO 2015/128789 A1) in view of Boeck (US 2007/0240713 A1).
Regarding claim 1, Bhide discloses:
An inhaler device (figure 1) for dispensing a dry powder medicament (page 6, lines 14-16) comprising: 
a housing (2)

a medicament holder (10) integrated with the base plate (4) (page 5, lines 17-18)
a lid (1) which covers the mouthpiece (3)
wherein the mouthpiece (3) is pivotally attached to the housing (2) (page 5, lines 13-15),
the inhaler device being a two hinge system (6, 8), wherein the base plate (4) is jointed to a first hinge (6) extending through a corresponding first set of apertures in said housing (see figure 3) (figure 7); the mouthpiece (3) and the lid (1) are joined to a second hinge (8) extending through a corresponding second set of apertures in said housing (see figure 1) (figure 7), wherein the base plate (4) is hinged separately from the mouthpiece (3) and lid (1) (see figure 1, wherein 6 and 8 are separate hinges) (page 5, lines 10-15).
Bhide does not explicitly disclose a mesh part placed in the dispenser flow channel between the medicament holder and the mouthpiece and wherein said mesh part is made of polyoxymethylene.
However, Boeck discloses a mesh part (5) placed in the dispenser flow 5channel (4) [0227] between the medicament holder (6) and the mouthpiece (4), wherein said mesh part is made of a Polyoxymethylene ([0210] indicates that a screen (5 is a screen) is made of plastics and [0211]-[0212] indicate that one of the preferred plastics for the screen is polyoxymethylene).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhide wherein a mesh part placed in the dispenser flow channel between the medicament holder prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Regarding claim 2, Bhide further discloses wherein the inhaler device further comprises a dry powder comprising one or more active pharmaceutical ingredient(s) alone (page 16, lines 20-23) or together with one or more excipients or10 pharmaceutically acceptable carrier(s).

Regarding claim 3, Bhide further discloses wherein the active pharmaceutical ingredient is selected from the group consisting of anticholinergics (page 10, last paragraph), anti-inflammatories (steroids (page 12, line 16-25)) analgesics, anti-anginal, anti-allergic ((steroids (page 12, line 16-25), antihistamines, antitussives, bronchodilators, anti-infectives, leukotriene inhibitors (page 13, lines 18-27),15 PDE IV inhibitors page (12, lines 17-29), antitussives, diuretics, hormones, cromolyns, therapeutic proteins and peptides, vaccines, diagnostics and gene therapies or combinations thereof (page 16, lines 20-23).

Regarding claim 4, Bhide further discloses wherein said anticholinergenic is tiotropium bromide (page 10, lines 17-29). 

claim 5, Bhide further discloses wherein the medicament holder (10) is designed to hold a capsule and wherein said capsule contains a dry powder medicament (page 6, lines 14-16).

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that the combination of Bhide and Boeck is improper. Applicant states that ABS is of concern when combining the references. However, ABS is not relied upon in the rejection. Boeck explicitly lists polyoxymethylene in [0212]. As set forth in MPEP 2131.02 when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). 
Applicant’s representative argues that neither Boeck nor Bhide disclose a mesh part placed in the dispenser flow channel between the medicament holder and the mouthpiece, wherein the mesh is made of polyoxymethylene. However, Boeck explicitly discloses mesh 5 between a holder 6 and a mouthpiece 4, wherein the mesh is polyoxymethylene [0210]-[0212].
The affidavit filed 8/13/2021 has not been found persuasive as set forth above. 

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785